DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Switzer et al. (US 2015/0329997 A1).

Regarding claims 1 and 6, Switzer et al. (“Switzer”) teaches a composite yarn that includes an aramid fiber and a second fiber incorporating therein at least one of an antimicrobial and a fire retardant (Abstract).  Switzer teaches that additional fibers (i.e., a second fiber, third fiber, fourth fiber, etc.) incorporated with an aramid fiber into the disclosed yarns may be natural or synthetic fibers, and that exemplary natural fibers include, but are not limited to, cellulose, cotton, hemp, wool, rayon, silk, linen, flax, mohair, camel, cashmere, bamboo, jute, sisal, feather, and alpaca ([0018] and [0021]).  Switzer teaches that antimicrobials may include inorganic metal compounds such as zinc omadine (zinc pyrithione), quaternary silanes, silver ion based antimicrobials, copper ion based antimicrobials, chitosan, isothiazolines, chlorhexidine, triclosan, polymoxin, oxalic acid, enoxacin acid, and EDTA, among others known in the art ([0022]).

Regarding claims 3-4, Switzer teaches that, as an example, zinc omadine (zinc pyrithione) may inhibit bacterial and fungal growth and may be provided in an active concentration from about 100 ppm to about 5000 ppm in the final yarn product (about 0.01 wt.% to about 0.5 wt%, as calculated by the examiner) ([0027]).

Regarding claims 7, Switzer teaches that the second fiber is at least one of wrapped around the aramid fiber and entangled with the aramid fiber (Abstract, [0014] and Fig. 3).  

Regarding claims 8-9, Switzer teaches that a yarn may be an assemblage of fibers spun or twisted together to form a continuous strand, which can be used in weaving, knitting, braiding, plaiting, or otherwise made into a textile or a fabric ([0012]).

Regarding claim 10, Switzer teaches that the disclosed yarns and materials may be used for any article with textile and foam support, such as, for example, mattresses, mattress coverings, pillows, pillow coverings, furniture, furniture coverings, seat coverings, cushions, vehicle interiors, other body supports, and more ([0025]).



Claims 1-2, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Downs et al. (US 2018/0022060 A1).

Regarding claims 1, 5-6 and 8, Downs et al. (“Downs”) teaches a lightweight laminate that comprises: (a) a first outer layer; (b) at least one internal reinforcing layer; (c) optionally, one or more intervening film layers; and (d) a second outer layer, wherein the second outer layer is saturated, partially saturated and coated, or partially coated with a wet-out resin (Abstract and [0093]).  Downs teaches that, in various embodiments, the second outer layer of a lightweight laminate comprises woven cloth further comprising a weave of UHMWPE (e.g. Dyneema®), liquid crystalline polymer (e.g. Vectran®), aramid (e.g. Kevlar® or Nomex®), nylon, cotton, polyester, rayon, or any combinations thereof ([0077]).  Downs teaches that the wet-out resin, along with most if not all of the other components of the lightweight laminate, may be treated with additives to promote fire retardancy and/or self-extinguishing properties and/or to mitigate microbial growth ([0099], [0179] and [0190]; also [0093]).  Downs teaches that typical antimicrobial materials include (among others) compound zinc pyrithione and magnesium pyrithione ([0192]).  Downs teaches that any one or more of the materials may be applied to the desired fiber ([0192]).

Regarding claim 2, Downs teaches that any of the resins used for wet-out of the second outer layer may further comprise inorganic filler such as, for example, silica sand, fumed silica (amorphous silicon dioxide as claimed) or clay ([0096]).

Regarding claim 9, Downs teaches that, in various embodiments, a second outer layer is chosen from the group consisting of woven cloth, (noncoated, coated, substantially dry, and/or previously impregnated to any degree with a resin), leather, manmade leather, foil, knit, nonwoven such as felt, spun-bond, air-laid, or one or more unidirectional ply layers, film, and membrane ([0072]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kimbrell (US 2005/0095933).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789